Case: 19-20664     Document: 00516314988         Page: 1     Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 11, 2022
                                  No. 19-20664
                                                                   Lyle W. Cayce
                                                                        Clerk
   Jerome Fisher Pleasant,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-2133


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Per Curiam:*
          Jerome Pleasant, Texas prisoner # 2035248, seeks habeas corpus relief
   under 28 U.S.C. § 2254, challenging his convictions for attempted capital
   murder and for aggravated assault on a public servant. Although the district
   court concluded that Pleasant’s latest ineffective assistance of counsel claim


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20664      Document: 00516314988           Page: 2   Date Filed: 05/11/2022




                                     No. 19-20664


   was unexhausted, it nevertheless denied his petition on the merits, deferring
   to the Texas trial court’s assessment of Pleasant’s habeas claims. Pleasant
   subsequently obtained a certificate of appealability (COA) and, on appeal,
   re-urges his contention that he received ineffective assistance of counsel and
   asserts that he exhausted his state remedies. We affirm in part, vacate in part,
   and remand for further proceedings.
                                          I.
          On May 16, 2012, while on parole for two unrelated criminal offenses,
   Pleasant shot both his fiancée, Sheera Stevenson, and Stevenson’s 13-year-
   old daughter in the head after becoming infuriated that Stevenson’s daughter
   did not wash the dishes. Miraculously, neither Stevenson nor her daughter
   died from their injuries, and they were able to flag down a neighbor for help.
   After being shot, the next thing that Stevenson and her daughter remembered
   was an ambulance carrying them away to receive medical treatment.
          At some point that day, an unidentified individual called the Houston
   police department to report the shooting. Officer Sean Jordan was on patrol
   at the time the call was received and was one of many officers who responded.
   While driving to the crime scene, Jordan noticed a man who matched the
   description of the shooter walking on a sidewalk. The man was Pleasant.
   Jordan slowed his vehicle to a stop upon approaching Pleasant. At that point,
   Pleasant suddenly turned around and aimed a gun at Jordan. Jordan quickly
   ducked out of his stopped vehicle and gave chase to Pleasant as he fled the
   scene, all the while radioing other officers in the area to request back up.
          Officer Phillip Marquez responded to Jordan’s request and was able
   to cut off Pleasant’s path with his police vehicle. With nowhere to run,
   Pleasant pointed his gun at Marquez, which prompted Jordan to shoot
   Pleasant. Pleasant immediately fell to the ground and dropped his weapon.
   Jordan and Marquez called for an ambulance and subdued Pleasant. Pleasant




                                          2
Case: 19-20664          Document: 00516314988              Page: 3   Date Filed: 05/11/2022




                                           No. 19-20664


   survived but was paralyzed from the waist down and has remained so since
   the incident.
          The next day, the State of Texas charged Pleasant with aggravated
   assault on a public servant, and attempted capital murder. The state trial
   court appointed Connie Williams to represent Pleasant in July 2012. Pleasant
   unsuccessfully attempted to have Williams removed from his case numerous
   times over the next three years, alleging that Williams had a conflict of
   interest, was discriminatory towards Pleasant, and rendered ineffective
   assistance of counsel. Pleasant also sought to recuse the trial judge via
   interlocutory appeal, but that appeal was dismissed for lack of jurisdiction.
          Pleasant’s trial occurred in November 2015; a Harris County jury
   found Pleasant guilty of both charged crimes. The jury also concluded that
   Pleasant was a habitual offender, and based on that finding, the trial court
   sentenced him to life in prison for attempted capital murder and 75 years in
   prison for aggravated assault of a public servant.
          Pleasant appealed. After his appellate counsel (not Williams) filed an
   Anders brief, 1 arguing that there was no nonfrivolous issue for appeal, the
   Texas Court of Appeals agreed and affirmed his convictions. Pleasant did
   not petition for discretionary review in the Texas Court of Criminal Appeals
   (the CCA).
          In January 2017, Pleasant filed two state habeas applications, one for
   each of his 2015 convictions. In both applications, Pleasant alleged, inter alia,




          1
              Anders v. California, 386 U.S. 738 (1967).




                                                 3
Case: 19-20664        Document: 00516314988              Page: 4      Date Filed: 05/11/2022




                                         No. 19-20664


   that Williams was ineffective as his trial counsel because Williams did not
   sufficiently communicate with him. 2
           A brief aside relevant to our subsequent analysis: Under Texas’s
   habeas procedures, a prisoner may file an application for writ of habeas
   corpus in “the court in which the conviction being challenged was obtained.”
   Tex. Code Crim. Proc. Ann. art. 11.07, § 3(b). The state trial court
   then determines “whether there are controverted, previously unresolved
   facts material to the legality of the applicant’s confinement.” Id. § 3(c). If
   there are none, the application is “immediately transmit[ted]” to the CCA
   along with other records relevant to the application. Id. If there are, the trial
   court “enter[s] an order . . . designating the issues of fact to be resolved” and
   may order affidavits, interrogatory responses, and hearings. Id. § 3(d).
           “After the convicting court makes findings of fact,” id., those
   “findings and conclusions regarding the applicant’s confinement” and the
   trial court’s recommendation are transmitted to the CCA, In re G.S., No. 21-
   0127, 2022 WL 1194361, at *3 n.3 (Tex. Apr. 22, 2022). The CCA then
   evaluates the record and the trial court’s recommendation and either
   “remand[s] the applicant to custody or order[s] his release.” Tex. Code
   Crim. Proc. Ann. art. 11.07, § 5. If the CCA determines that there
   remain “unresolved facts material to the legality of the applicant’s
   confinement,” then the CCA remands the application to the state trial court
   for further findings. Id. § 3(c).
           In Pleasant’s case, the state trial court entered an order on February
   7, 2017, designating certain issues to be resolved; pertinent here, on March



           2
           Pleasant also alleged that the trial court and Williams erred in a variety of other
   ways. However, we do not detail Pleasant’s other claims because he only raises Williams’s
   performance as Pleasant’s counsel in this appeal. See also infra n.5.




                                               4
Case: 19-20664        Document: 00516314988             Page: 5       Date Filed: 05/11/2022




                                         No. 19-20664


   2, 2017, the court ordered Williams to file an affidavit responding to
   Pleasant’s habeas applications.          The trial court eventually transmitted
   Pleasant’s habeas applications to the CCA in October 2017, before it
   received any affidavit from Williams. In January 2018, the CCA remanded
   the case because the CCA determined that the trial court had not yet
   “resolved the designated issues.”
           Williams finally complied with the state trial court’s order and filed an
   affidavit on March 20, 2018. Williams’s affidavit stated that he
           had numerous conversations with [Pleasant’s] mother,
           brother, and other friends about Mr. Pleasant and the facts of
           the case . . . [,] spoke with Mr. Pleasant on at least 10
           occasions, . . . [and] spent considerable time in an attempt to
           plea bargain Mr. Pleasant’s case and at one time, was offered
           18 years in a case in which the minimum was 25 years which
           was adamantly refused by Mr. Pleasant.[ 3]
   The trial court issued proposed findings of fact and conclusions of law in an
   order entered March 29, 2018. The trial court specifically “f[ound] the
   affidavit of Connie Williams [to be] credible,” and transmitted the case back
   to the CCA with the recommendation that Pleasant’s habeas applications be
   denied.
           In the CCA, Pleasant filed a response to the trial court’s proposed
   findings in which he disputed Williams’s statement that Williams presented
   Pleasant with an 18-year plea offer. Pleasant contended that if he had known
   about the plea offer, he would have accepted it. Pleasant also attached
   affidavits from his mother, his brother, and himself, all averring that Pleasant
   was never presented with the plea offer and that he would have accepted the



           3
           It is unclear from the record whether the 18-year plea bargain was offered for the
   attempted murder charge, the aggravated assault charge, or for both of them.




                                               5
Case: 19-20664         Document: 00516314988               Page: 6      Date Filed: 05/11/2022




                                          No. 19-20664


   offer had it been shared with him. In May 2018, the CCA denied both of
   Pleasant’s habeas applications on their merits in two one-sentence orders
   stating, “denied without written order on findings of trial court without
   hearing.”
           On June 22, 2018, Pleasant filed the present federal habeas corpus
   petition, see 28 U.S.C. § 2254, 4 alleging ineffective assistance of counsel
   based on various deficiencies in Williams’s performance. In particular,
   Pleasant grounded one of his claims (the only one at issue on appeal) on
   Williams’s purported failure to tell him about the State’s 18-year plea offer. 5
   In response, the State moved for summary judgment, arguing that this claim
   was unexhausted and procedurally defaulted.                    Alternatively, the State
   contended that the claim failed on the merits because Williams’s affidavit
   established that he conveyed the plea offer to Pleasant.
           The district court held that Pleasant’s ineffective assistance claim
   based on the plea offer was unexhausted because it was not properly raised
   before the CCA. 6 The district court nonetheless proceeded to the merits,
   reasoning that “[n]otwithstanding Pleasant’s failure to exhaust the remedies
   available in the courts of the State,” § 2254(b)(2) permitted the court to deny
   a habeas application “on the merits, notwithstanding the failure of the


           4
             Section 2254 in its current form was enacted as part of the Antiterrorism and
   Effective Death Penalty Act (AEDPA).
           5
             The district court dismissed all of Pleasant’s claims, but Pleasant’s only claim on
   appeal is for ineffective assistance based on Williams’s alleged failure to inform Pleasant of
   the State’s 18-year plea offer. In the COA granted by a member of this court, the judge
   found that Pleasant failed adequately to brief, and thus abandoned, any other argument in
   the district court. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999). Hereafter in
   this opinion, references to Pleasant’s “ineffective assistance of counsel” claim refer to the
   claim predicated on the plea offer.
           6
            The district court did not address whether Pleasant’s claim was otherwise
   procedurally defaulted.




                                                 6
Case: 19-20664     Document: 00516314988           Page: 7   Date Filed: 05/11/2022




                                    No. 19-20664


   applicant to exhaust . . . remedies.” Id. § 2254(b)(2). Doing so, the district
   court afforded deference to the Texas trial court’s prior “determination that
   trial counsel rendered effective assistance,” given that court’s finding that
   Williams’s affidavit was credible.
          Because it found that the state trial court “properly identified
   Strickland [v. Washington, 466 U.S. 668 (1984),] as the governing legal
   principle” in deciding Pleasant’s ineffective assistance claims, the district
   court evaluated the claim at issue as though it had first been adjudicated on
   the merits in state court. See 28 U.S.C. § 2254(d)(1). To obtain relief under
   § 2254(d)(1), Pleasant was required to demonstrate that the state court’s
   application of Strickland was objectively unreasonable. See Bell v. Cone, 535
   U.S. 685, 694–95 (2002). The district court concluded that Pleasant failed
   to do so because “[n]othing in the record supports Pleasant’s bare assertion
   that Williams did not inform him of the plea offer,” and Pleasant failed to
   establish prejudice. The district court thus denied both Pleasant’s habeas
   petition and his request for a COA.
          Pleasant petitioned this court for a COA, and a member of this court
   granted the petition. Citing Gonzales v. Thaler, 643 F.3d 425 (5th Cir. 2011),
   our colleague concluded that the district court “erred in applying the
   deferential standard of review” provided by the AEDPA because, as this
   court noted in Gonzales, if the claim is unexhausted and “is not procedurally
   barred, no deference is owed to the state-court judgment.” 643 F. 3d at 429;
   see also Henderson v. Cockrell, 333 F.3d 592, 598 (5th Cir. 2003) (“With
   respect to claims that were not adjudicated on the merits in state court, the
   deferential AEDPA standards of review do not apply.”). The order granting
   a COA instructed the parties to address the ineffective assistance of counsel
   claim and the State’s argument that Pleasant’s claim is procedurally barred.




                                         7
Case: 19-20664      Document: 00516314988          Page: 8    Date Filed: 05/11/2022




                                    No. 19-20664


                                         II.
          Our review of state court findings of fact in habeas proceedings is
   limited; indeed, we presume that a state court’s factual determinations are
   correct “[i]n a proceeding instituted by an application for a writ of habeas
   corpus by a person in [state] custody.” 28 U.S.C. § 2254(e)(1); see Austin v.
   Davis, 876 F.3d 757, 778 (5th Cir. 2017); Garcia v. Quarterman, 454 F.3d 441,
   444 (5th Cir. 2006). A habeas petitioner bears the burden “of rebutting the
   presumption of correctness by clear and convincing evidence.” § 2254(e)(1).
          “Our review of a state court’s conclusions of law is also deferential.”
   Garcia, 454 F.3d at 445.
          [W]hen a claim has been adjudicated on the merits in state
          court, habeas relief may not be granted unless the state-court
          adjudication “was contrary to, or involved an unreasonable
          application of, clearly established federal law, as determined by
          the Supreme Court of the United States; or . . . was based on
          an unreasonable determination of the facts.”
   Gonzales, 643 F.3d at 429 (quoting 28 U.S.C. § 2254(d)). “But if the state
   courts fail to adjudicate the petitioner’s claim on the merits and the claim is
   not procedurally barred, no deference is owed to the state-court judgment
   and the federal courts must instead conduct a plenary review.” Id. (citation
   omitted). In such a case, we review questions of law and mixed questions of
   law and fact de novo. Austin, 876 F.3d at 779; see Martinez v. Johnson, 255
   F.3d 229, 237 (5th Cir. 2001) (“In a habeas corpus appeal, we review the
   district court’s . . . conclusions of law de novo, applying the same standard of
   review to the state court’s decision as the district court.”) (quoting Thompson
   v. Cain, 161 F.3d 802, 805 (5th Cir. 1998)).
                                        III.
          “Before seeking a federal writ of habeas corpus, a state prisoner must
   exhaust available state remedies, 28 U.S.C. § 2254(b)(1), thereby giving the



                                          8
Case: 19-20664      Document: 00516314988           Page: 9    Date Filed: 05/11/2022




                                     No. 19-20664


   State the opportunity to pass upon and correct alleged violations of its
   prisoners’ federal rights.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting
   Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam)) (internal quotation
   marks omitted). “To provide the State with the necessary ‘opportunity,’ the
   prisoner must ‘fairly present’ his claim in each appropriate state court . . . ,
   thereby alerting that court to the federal nature of the claim.” Id. (citing
   Duncan, 513 U.S. at 365–66); accord Kittelson v. Dretke, 426 F.3d 306, 315 (5th
   Cir. 2005). For habeas applications in Texas, the “appropriate state court”
   is, ultimately, the CCA. See Tex. Code Crim. Proc. Ann. art. 4.04,
   § 2; see also Tex. Code Crim. Proc. Ann. art. 11.07 (detailing the
   proper Texas procedure for the state courts to evaluate a habeas corpus
   application).
          A Texas habeas applicant may present new evidence to support his
   application after it has been transmitted by the state trial court to the CCA,
   but “the party must file in the [CCA] a motion to stay the proceedings
   pending the filing of the [new] evidence in the trial court.” Tex. R. App.
   P. 73.7(b) (emphasis added); see also Ex parte Speckman, 537 S.W.3d 49, 54–
   55 (Tex. Crim. App. 2017) (discussing Texas Rule 73.7).
          We agree with the district court that Pleasant’s ineffective assistance
   claim based on the plea offer is unexhausted. Williams filed his affidavit in
   the state trial court on March 20, 2018, raising for the first time that Pleasant
   had been informed of and had “adamantly refused” the State’s 18-month
   plea offer, in response to Pleasant’s other ineffective assistance claims. On
   March 29, 2018, the trial court entered its findings and recommendation as
   to those claims and then rerouted Pleasant’s habeas application to the CCA.
   It was not until this point that Pleasant first attempted to offer the affidavits
   from his mother, his brother, and himself—in the CCA—to rebut
   Williams’s averments surrounding the plea offer. And this juncture was also




                                          9
Case: 19-20664      Document: 00516314988            Page: 10     Date Filed: 05/11/2022




                                      No. 19-20664


   when he first raised an ineffective assistance claim—again in the CCA—
   based on his assertions that Williams had not disclosed the plea offer.
          To offer his new evidence properly, Pleasant was required by Texas
   Rule 73.7(b) to seek a stay in the CCA and then file the three affidavits in the
   trial court for that court first to consider them. There is no evidence that
   Pleasant complied with this requirement. In other words, Pleasant did not
   “fairly present his claim in each appropriate state court,” i.e., in the state trial
   court, and then in the CCA, before filing his federal habeas petition.
   Baldwin, 541 U.S. at 29 (internal quotation marks omitted) (emphasis added).
   Pleasant’s ineffective assistance claim based on the plea offer is thus
   unexhausted.
          The rub is that, even though the district court correctly concluded
   that Pleasant’s claim was unexhausted, the district court nonetheless
   proceeded to treat the claim as though it had been adjudicated by the state
   courts. In other words, the district court expressly afforded AEDPA’s
   deferential standards of review to the state trial court’s conclusion that
   Williams’s assistance was effective, which in turn was based on Williams’s
   affidavit. See 28 U.S.C. § 2254(d)(1), (e)(1).
          But that deference was not due in this case. Once the district court
   concluded that the claim was unexhausted, the court should have conducted
   a “plenary review,” not a deferential one. Gonzales, 643 F.3d at 429;
   Henderson, 333 F.3d at 598. As it happened, the district court appears to have
   mixed apples with oranges because the state trial court’s finding that
   Williams’s assistance was not ineffective pertained to Pleasant’s other claims
   for ineffective assistance—not this one, which was first raised, albeit
   improperly, in response to Williams’s affidavit testimony that he discussed
   the State’s plea offer with Pleasant, and Pleasant rejected it. Neither the state
   trial court nor the CCA had evaluated Pleasant’s latest claim, and neither




                                           10
Case: 19-20664       Document: 00516314988              Page: 11       Date Filed: 05/11/2022




                                         No. 19-20664


   court had made any finding regarding the credibility of Williams’s testimony,
   as disputed by Pleasant, specific to the plea agreement. So, as to this
   particular claim, there were no state court findings of fact or conclusions of
   law to which the district court could defer, and it was error for the district
   court to apply the state courts’ findings regarding Pleasant’s other claims to
   deny this latest one.
           “[W]e are a court of review, not first view.” United States v. Houston,
   792 F.3d 663, 669 (5th Cir. 2015). Accordingly, we remand Pleasant’s claim
   for further proceedings consistent with the standards provided by the
   AEDPA and our precedent governing unexhausted state habeas claims. 7
                                              IV.
           We AFFIRM the district court’s holding that Pleasant’s ineffective
   assistance of counsel claim based on an allegedly undisclosed plea offer is
   unexhausted. However, because the district court then improperly applied
   the AEDPA’s deferential standards of review in deciding the merits of the
   claim, we VACATE the district court’s dismissal of Pleasant’s claim and
   REMAND for further proceedings consistent with this opinion.
        AFFIRMED IN PART; VACATED IN PART; REMANDED.




           7
             We note that the district court should also determine whether Pleasant’s claim is
   otherwise procedurally defaulted before reaching the merits. See Gonzales, 643 F.3d at 429;
   Kittelson, 426 F.3d at 315.




                                               11